Citation Nr: 0632592	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for hearing loss, to 
include secondary to cold injuries.

Entitlement to service connection for tinnitus, to include 
secondary to cold injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, denying the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, to include due to cold injuries.  

A hearing was conducted at the Board by a Veterans Law Judge 
in June 2004.

In November 2004, the Board remanded the veteran's appeal for 
further evidentiary development.  

In May 2006, the veteran was advised in writing that the 
Veterans Law Judge who conducted the June 2004 hearing was no 
longer employed by the Board, and apprised of his right to 
another Board hearing.  He responded to this notice by 
writing that he did not want an additional hearing.

The record raises the issues of entitlement to increased 
evaluations for the veteran's bilateral cold injuries of the 
hands, and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  



FINDING OF FACT

The evidence is in equipoise as to whether the veteran 
developed hearing loss and tinnitus as a result of in-service 
acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor hearing 
loss and tinnitus were incurred during service.  38 U.S.C.A. 
§§ 1110, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326, 
3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  It is requested that the veteran 
be afforded the benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disorder is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disorder was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v.  Brown, 
5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that inservice 
acoustic trauma led to the postservice onset of hearing loss 
and tinnitus.  His inservice duties are noted to have 
included frequent exposure to noisy electrical motors, 
specifically, his operation of diesel-powered oxygen 
generating plants and jet-powered oxygen generating plants.  
He also flew repeatedly in C-130 aircraft, and was also 
tasked with refueling C-5A aircraft.  Reportedly, ear 
protection devices were not used on the flight line or 
otherwise in service.

Service medical records, including a separation medical 
examination in June 1973, are negative for complaints or 
findings of hearing loss or tinnitus.  

Service department records reveal that this Air Force 
veteran's military occupational specialty was cryogenic 
fluids production specialist.  As well, the veteran has 
credibly described inservice noise exposure.  He likewise has 
credibly offered an account of his past medical history 
entailing his initial ear-related complaints as well as the 
circumstances of his postservice employment noise exposure, 
which involved work in an industrial filter manufacturing 
plant. 

Postservice medical data includes outpatient treatment 
records from the Wilkes-Barre VA Medical Center, as well as a 
June 2000 private physician's note from Penn State Geisinger 
that the veteran had a history of significant noise exposure, 
having worked in a boiler room for many years.  The diagnosis 
was bilateral sensorineural hearing loss related primarily to 
noise exposure.  There is no evidence that this private 
physician benefited from a review of the veteran's service 
personnel or service medical records, or that she solicited 
the patient's own history of inservice noise exposure.  

In March 2002, a private audiologist noted that the veteran 
complained of bilateral hearing loss, and he reported a 
history of noise exposure.  Physical examination was 
consistent with a bilateral sensorineural hearing loss which 
was consistent with long term or chronic exposure to high 
noise levels.  The audiologist was unable to specifically 
isolate noise exposure as the primary causative factor for 
the appellant's hearing loss or state when such noise 
exposure took place. 

A VA audiology examination was performed in December 2004, 
with findings therefrom identifying hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The audiologist 
concluded, however, that it did not appear likely that either 
hearing loss or tinnitus was related to military service.  

In counterbalance, a VA otolaryngologist examined the veteran 
in December 2004, reviewed the claims file, and opined that 
the veteran's hearing loss and tinnitus were related to 
inservice noise exposure.  The examiner did not link these 
disorders to the veteran's cold weather exposure.  This 
examiner noted that by far the vast majority of the 
appellant's noise exposure occurred in the service.

The Board notes that there are conflicting opinions 
addressing the service etiology of the veteran's claimed 
hearing loss and tinnitus from VA examiners who each reviewed 
the claims file.  Most pertinently there are conflicting 
December 2004 VA opinions by the audiologist and the 
otolaryngologist.  After reviewing this evidence, however, 
the Board finds after considering the nature of the veteran's 
service, and weighing the opinion and expertise of each of 
the examiners that it is at least as likely as not that the 
veteran's current hearing loss and tinnitus are causally 
related to his service.  A claim for VA benefits must be 
granted unless a preponderance of the evidence of record 
weighs against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board concludes that hearing loss and tinnitus 
were incurred in service.  Therefore, service connection for 
hearing loss and tinnitus is granted. 

The appeal is allowed.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed.  


ORDER

Service connection for hearing loss is granted.

Service connection tinnitus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


